 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor an election among the employees whom it now represents, we shalldismiss the petition without prejudice to the filing of a new petition atsuch time as the required showing of interest can be made.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis,dismissed without prejudice.HUDSON HOSIERY COMPANYandAMERICAN FEDERATION OF HOSIERYWORKERS,PETITIONER.Case No. 34-RC-289. July 17, 1951.Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Garver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer, who is engaged in the manufacture of women's full-fashioned hosiery, owns and operates two plants in Charlotte, NorthCarolina, a griege goods plant at Monroe Road and a finishing plantat Brevard Street, located 4 miles from each other. In addition, theEmployer operates another griege goods plant in Shelby, North Caro-lina, some 50 miles distant from Charlotte.Raw materials areshipped by the Employer to both griege plants, where the preliminaryprocess of throwing is carried on, followed by the knitting, looping,sewing, inspecting, mending, and preboarding operations.Upon com-pletion of these processes at each griege plant, the materials are trans-ferred to the Brevard Street establishment, where the dyeing, finalboarding, inspecting, pairing, mending, transferring, folding, boxing,and shipping operations acre conducted.The Petitioner contends that a unit of all production and mainte-nance employees at the Monroe Road plant alone, excluding fixers,95 NLRB No. 34. HUDSON HOSIERY COMPANY251cafeteria employees, nurses, truck drivers, painters, painters' helpers,carpenters, carpenters' helpers, clerical employees, executives, superin-tendents, foremen, foreladies, and all other supervisors as defined inthe Act," is appropriate for the purposes of collective bargaining.TheEmployer urges that the appropriate unit should include both Char-lotte plants or, in the alternative, all three plants in North Carolina.No other labor organization seeks to represent employees of theEmployer.In two earlier cases involving the same parties,2 the Petitionersought; `and the Board directed, an election among employees at theMonroe Road plant in a unit substantially similar to the one peti-tioned for herein, despite the Employer's contention for a unit of thetwo Charlotte plants.In finding the single-plant unit appropriate,the Board stated that "each of the various departments housed in thetwo plants conducts an independent operation in the over-all manu-facturing process; . . . there is a marked difference between the.function and skills of the employees working in the Monroe Roadplant and those employed in the Brevard Street plant; and there isno interchange of employees between the two plants other than anoccasional shifting of production workers which is actually a transferof surplus labor on a permanent basis."The Employer argues thatas there is now a greater interchange of employees between the twoplants, these prior determinations are no longer applicable.During the .past 5 years, the Employer transferred 169 employeesbetween the Brevard Street and Monroe Road plants.Of this total,however,-128 transfers represent the permanent relocation of an entireknitting department from the former to the latter plant.Most of theremaining transfers have been made for the purpose of training em-ployees to perform new duties, as the skills which the employees acquirein performing their respective duties cannot be. readily utilized inother departments.Under all the circumstances, we find that theseemployee interchanges do not alter the functional separateness of theoperations at the Monroe Road and Brevard Street plants which theBoard has previously recognized.Accordingly, we conclude thatemployees at the Monroe Road plant may constitute an appropriateunit.3There remains for consideration the specific composition of theappropriate unit.The Petitioner desires to exclude, and the Employerto include, the fixers, some of whom have supervisory functions whileothers keep machinery in repair but perform no supervisory duties,In Its petition,the Petitioneralso sought the exclusion of firemenfrom the requestedunit.At thehearing,however, it agreed with the Employerto includethese employees.7Hudson Hosiery Company,64NLRB 1520 ;Hudson Knitting Mills,Inc., et al.,56 NLRB1250.The Petitioner failed to obtain a majority of the votes in the elections directedin both ofthese cases.3Harms Hosiery Co., Inc.,91 NLRB 330. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDcafeteria employees, nurses, carpenters, carpenters' helpers, painters,painters' helpers, clerical employees, and truck drivers who transportmaterialsbetween the two plants.' In the instant case, the Petitionertakes the same position it advanced in the prior cases referred toabove with respect to the exclusions of these categories of employees."We are persuaded from the testimony presented in the instant casethat the functions and duties of these employees are substantiallythe same as they were at the time of the previous cases.We shalltherefore exclude them from the unit.The parties have agreed, and we find, that executives, superin-tendents, foremen, and foreladies are supervisors.We shall accord-ingly exclude them from the unit.Accordingly, wefind that all production and maintenance employees'at the Employer's Monroe Road plant, including firemen, air-condi-tioning men, and cone inspectors, but excluding fixers, cafeteria em-ployees, nurses, truck drivers, painters, painters' helpers, carpenters,carpenters' helpers, clerical employees, executives, superintendents,foremen, foreladies, and all other supervisors as defined in the. Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]'The Petitioner and Employer have agreedto includein the unit the air-conditioningmen and the cone inspectors,in addition to thefirenren referredto above..In the firstof the earlier cases(56 NLRB 1250), the Petitioner requestedthat fixersbe included in the unit.As the Employerdid not opposethe Petitioner's position, theBoard included the fixers.However, in the later proceeding(64NLRB 1420), thePetitioner requestedthat the fixersbe excluded.We granted that requeston the basis'cases that there exists a well-establishedpatternof. collectivebargaining in the full-fashioned hosiery industrywherebyfixers are excluded from unitsof production and maintenanceemployees.Mock, Jud8on,VoehringerCompany ,of NorthCarolina,Inc.,63NLRB 96.THOMAS W. DANT,ROBERT E.DANT (INDIVIDUALLY AND AS GUARDIAN FORDIANAKERRAND DAPHNEKERR),JOHN R. DANT, ELEANOR'. C.DANT, MARY B. DANT,. R. J.. DARLING, E. S. GOODELL, MRS..MARYGOODELL,GLENN W. CHENEY, AND DOROTHY D. MCNARY, CO-PARTNERS, D/B/A DANT & RUSSELL, LTD.,andINTERNATIONAL WOOD-WORKERSOF AMERICA LOCAL 6-7.CaseNo. 36-CA-100. July17, 1951Order Denying MotionOn November 29, 1950, the Board issued its Decision and Order inthe above-entitled proceeding,' finding that the Respondents had en-gaged in and1were engaging in certain unfair labor practices, and,2 92 NLRB 307.95 NLRB No. 44.